 



Exhibit 10.39
February 12, 2008
Variable Term Accelerated Share Repurchase Transaction
To:
Silicon Image, Inc.
1060 East Arques Ave.
Sunnyvale, CA 94085
From:
Credit Suisse International
One Cabot Square
London E14 4QJ
England
Dear Sirs:
This letter agreement (this “Confirmation”) confirms the terms and conditions of
the accelerated share repurchase transaction (the “Transaction”) entered into
between Silicon Image, Inc. (“Counterparty”) and Credit Suisse International
(“CSI”), represented by Credit Suisse, New York branch (“Agent”) as its agent,
on the Trade Date specified below. This Confirmation constitutes a
“Confirmation” under the Agreement specified below.

1.   The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Definitions”) (as published by the International
Swaps and Derivatives Association, Inc.) are incorporated into this
Confirmation. References herein to a “Transaction” shall be deemed to be
references to a “Share Forward Transaction” for purposes of the Definitions.
This Confirmation evidences a complete binding agreement between Counterparty
and CSI as to the terms of this Transaction.       This Confirmation shall
supplement, form a part of, and be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement (Multicurrency – Cross Border), as
if, on the Trade Date hereof, CSI and Counterparty had executed that agreement
(but without any Schedule other than the provisions in Section 15 of this
Confirmation). In the event of any inconsistency between the Definitions and the
Agreement, the Definitions will govern. In the event of any inconsistency
between this Confirmation, on the one hand, and the Definitions or the
Agreement, on the other hand, this Confirmation will govern.

2. The following terms and conditions shall govern the Transaction:
General Terms:

         
 
  Trade Date:   February 13, 2008
 
       
 
  Buyer:   Counterparty.

1



--------------------------------------------------------------------------------



 



         
 
  Seller:   CSI.
 
       
 
  Shares:   The common stock, par value $0.001 of Counterparty (sometimes also
referred to as the “Issuer”).
 
       
 
  Price Adjustment Period
Termination Date:   The earlier of:
 
       
 
      (i) the Scheduled Termination Date; and
 
       
 
      (ii) the Scheduled Trading Day immediately preceding the Accelerated
Termination Date.

         
 
  Scheduled Termination
Date:   June 30, 2008; subject to adjustment as provided in “Market Disruption
Event” below.
 
       
 
  Accelerated Termination
Date:  
Any Exchange Business Day after May 8, 2008 and prior to the Scheduled
Termination Date that is so designated by CSI by written notice to Counterparty
of its intention to terminate the Price Adjustment Period (it being understood
that such notice may be given on the Accelerated Termination Date).
 
       
 
  Price Adjustment Period:   The period commencing on and including the Trade
Date and ending on and including the Price Adjustment Period Termination Date.

Initial Settlement:

         
 
  Prepayment:   Applicable.
 
       
 
  Prepayment Amount:   USD62,000,000
 
       
 
  Prepayment Date:   The third Clearance System Business Day after the Trade
Date.
 
       
 
  Initial Deliveries:   CSI shall deliver to Counterparty 7,692,308 Shares on
the Prepayment Date and 3,846,154 Shares on March 31, 2008. CSI shall make each
Share delivery in accordance with Section 9.4 of the Definitions, with each of
the Prepayment Date and March 31, 2008 deemed to be a “Settlement Date” for a
Physical Settlement purposes of such Section 9.4 but not be deemed a “Settlement
Date” for purposes of

2



--------------------------------------------------------------------------------



 



         
 
      the provisions set forth below under the caption “Net Share Settlement.”
 
       
 
  Initial Share Price:   The closing price for the Shares on the Exchange on
February 12, 2008.
 
       
 
  Number of Shares:   The aggregate number of Shares delivered on the Prepayment
Date and on March 31, 2008.
 
       
 
  Exchange:   NASDAQ Global Select Market
 
       
 
  Related Exchange(s):   All Exchanges

Final Settlement:

         
 
  Net Share Settlement:   Notwithstanding anything to the contrary in the
Definitions, (i) if the Average Reference Price is less than USD5.3733 per
Share, CSI shall deliver to Counterparty the CSI Share Delivery Amount, and
(ii) if (x) the Average Reference Price is greater than USD5.3733 per Share and
(y) Counterparty has, at any time not later than the opening of trading on the
second Scheduled Trading Day prior to the Scheduled Termination Date (or, in the
case of an Accelerated Termination Date, immediately following receipt of notice
from CSI of the designation of such Accelerated Termination Date), notified CSI
in writing that Net Share Settlement shall apply, Counterparty shall deliver to
CSI the Counterparty Share Delivery Amount, in either case on the Settlement
Date.
 
       
 
  CSI Share Delivery
Amount:   A number of Shares, rounded down to the nearest whole Share, equal to
(a) the Prepayment Amount divided by the Average Reference Price minus (b) the
Number of Shares, provided that in no event shall CSI be required to deliver
more than thirty million Shares (as such number may be adjusted for stock splits
or similar events).

3



--------------------------------------------------------------------------------



 



         
 
  Counterparty Share
Delivery Amount:  
A number of Shares, rounded down to the nearest whole Share, equal to (a) the
Number of Shares minus (b) the Prepayment Amount divided by the Average
Reference Price, provided that if Counterparty delivers Unregistered Shares,
Counterparty shall deliver a number of Shares, rounded down to the nearest whole
Share, equal to the product of the Counterparty Share Delivery Amount and 1.02;
provided further, notwithstanding anything to the contrary herein, in no event
shall Counterparty be required to deliver more than thirty million Shares (as
such number may be adjusted for stock splits or similar events).
 
       
 
  Settlement Date:   The third Exchange Business Day following the Price
Adjustment Period Termination Date.
 
       
 
  Daily Share Reference
Price:  
For each Valuation Date, (a) the 10b-18 volume-weighted average price per Share
on the Exchange on such day as published on Bloomberg Page “SIMG.Q <Equity> AQR
SEC” (the “Daily 10b-18 VWAP Price”) or any successor page thereto, or if such
price is not so reported on such Valuation Date for any reason, as reasonably
determined by the Calculation Agent, minus (b) the Daily Reference Price
Adjustment specified in Schedule I.
 
       
 
  Average Reference Price:   The arithmetic average of the Daily Share Reference
Prices for each Valuation Date during the Price Adjustment Period.
 
       
 
  Valuation Date:   Any Scheduled Trading Day in the Price Adjustment Period or
the Cash Settlement Pricing Period, as the case may be, that is not a Valuation
Disruption Day.
 
       
 
  Valuation Disruption Day:   Any Scheduled Trading Day (i) that is a Disrupted
Day or a day designated by CSI as a Valuation Disruption Day pursuant to
Section 5.6 or Section 7 hereof; or (ii) on which CSI or its affiliates
(collectively, “CS”) reasonably determine that it would be appropriate, in light
of any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by CS), for CS to refrain from
purchasing Shares in connection with this Transaction or to purchase fewer than
the number of Shares that it would

4



--------------------------------------------------------------------------------



 



         
 
      otherwise purchase in connection with this Transaction on such day.
 
       
 
      For each Valuation Disruption Day, CSI may, by written notice to
Counterparty, extend the Price Adjustment Period or the Cash Settlement Pricing
Period, as the case may be, by an additional Valuation Date; provided however,
if the extension relates to clause (ii) in the paragraph immediately above, CSI
shall not be required to communicate to Counterparty the reason for such
extension in the written notice.
 
       
 
      If any Scheduled Trading Day is a Disrupted Day in the Price Adjustment
Period or the Cash Settlement Pricing Period, as the case may be, the
Calculation Agent may determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the Daily 10b-18 VWAP Price for such Disrupted Day
may not be included for purposes of determining the Average Reference Price or
the Cash Settlement Average Price, as applicable, or (ii) such Disrupted Day is
a Disrupted Day only in part, in which case the Daily 10b-18 VWAP Price for such
Disrupted Day may be determined by the Calculation Agent based on Rule 10b-18
eligible transactions in the Shares on such Disrupted Day effected before the
relevant Market Disruption Event occurred and/or after the relevant Market
Disruption Event ended, and the weighting of the Daily 10b-18 VWAP Price for the
relevant Scheduled Trading Days during the Price Adjustment Period or the Cash
Settlement Pricing Period, as the case may be, may be adjusted in a commercially
reasonable manner by the Calculation Agent for purposes of determining the
Average Reference Price or Cash Settlement Average Price, as applicable, with
such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares. “Rule 10b-18 eligible transactions” shall mean trades that are reported
during the period of time during which Counterparty could purchase the Shares
under Rule 10b-18(b)(2) and are effected pursuant to the conditions of Rule
10b-18(b)(3), each under the Exchange Act (as defined below).
 
       
 
  Market Disruption Event:   Section 6.3(a) of the Definitions is hereby amended
by replacing clause (ii) thereof in its entirety with the following: “(ii) an
Exchange Disruption at any time prior to

5



--------------------------------------------------------------------------------



 



         
 
      the relevant Valuation Time on the relevant Valuation Date, or” and
inserting immediately following clause (iii) thereof the following: “; in each
case that the Calculation Agent determines is material.”
 
       
 
  Cash Settlement:   If the Average Reference Price is greater than USD5.3733
per Share and Counterparty has not elected Net Share Settlement in accordance
with provisions of “Net Share Settlement,” Cash Settlement shall apply, in which
case Counterparty shall pay to CSI on the Cash Settlement Date an amount in cash
equal to the Cash Settlement Amount.
 
       
 
  Cash Settlement Date:   The Exchange Business Day immediately following the
last day of the Cash Settlement Pricing Period.
 
       
 
  Cash Settlement Amount:   The Counterparty Share Delivery Amount multiplied by
the arithmetic average of the Daily 10b-18 VWAP Prices for each Valuation Date
during the Cash Settlement Pricing Period (such average, the “Cash Settlement
Average Price”).
 
       
 
  Cash Settlement Pricing
Period:  
The number of Valuation Dates so specified by CSI following receipt by CSI of
the notice described in the Cash Settlement provision hereof, commencing on the
Scheduled Trading Day immediately following the Price Adjustment Period
Termination Date.
 
       
 
  Calculation Agent:   CSI.
 
       
 
  Credit Support Documents:   None
 
          Share Adjustments:    
 
       
 
  Method of Adjustment:   Calculation Agent Adjustment
 
          Extraordinary Events:    
 
       
 
  New Shares:   In the definition of New Shares in Section 12.1(i) of the
Definitions, the text in clause (i) shall be deleted in its entirety and
replaced with “publicly quoted, traded or listed on any of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors)”.
 
       
 
  Consequences of Merger Events:    

6



--------------------------------------------------------------------------------



 



         
 
  (a) Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
  (b) Share-for-Other:   Cancellation and Payment (Calculation Agent
Determination)
 
       
 
  (c) Share-for-Combined:   Component Adjustment
 
       
 
        Determining Party:   CSI
 
       
 
  Tender Offer:   Applicable
 
            Consequences of Tender Offer:
 
       
 
  (a) Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
  (b) Share-for-Other:   Cancellation and Payment (Calculation Agent
Determination)
 
       
 
  (c) Share-for-Combined:   Component Adjustment
 
       
 
        Determining Party:   CSI
 
       
 
  Nationalization, Insolvency
or Delisting:  
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Definitions, it shall
also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:

         
 
  (a) Change-in-Law:   Applicable
 
       
 
  (b) Insolvency Filing:   Applicable
 
       
 
  (c) Hedging Disruption:   Applicable
 
       
 
  (d) Loss of Stock Borrow:   Applicable

7



--------------------------------------------------------------------------------



 



     
Maximum Stock
Loan Rate:
  2%
 
   
Determining Party:
  CSI
 
   
Additional Termination Event:
  CSI may designate any Scheduled Trading Day as an Early Termination Date with
respect to the Transaction if at any time prior to final settlement of this
Transaction Counterparty (i) alters the amount per share or frequency of its
ordinary cash dividend on the Shares, or (ii) declares any dividend other than
an ordinary cash dividend on the Shares. In either such case, this Transaction
shall be the sole Affected Transaction and Counterparty shall be the sole
Affected Party.
 
   
Non-Reliance/ Agreements and Acknowledgments Regarding Hedging Activities/
Additional Acknowledgments:
  Applicable

3.   Additional Provisions Regarding Share Settlement:   3.1   Upon (x) the
occurrence or effective designation of an Early Termination Date in respect of
the Transaction or (y) the occurrence of an Extraordinary Event that results in
the cancellation or termination of the Transaction pursuant to Section 12.2,
12.3, 12.6 or 12.9 of the Definitions (any such event as described in clause
(x) or (y) above, an “Early Termination Event”) (except, in the case of clause
(y), an Extraordinary Event that is a Nationalization, Insolvency, a Merger
Event or a Tender Offer, in each case, in which the consideration or proceeds to
be paid to holders of Shares consists solely of cash), if one party would owe
any amount to the other party pursuant to Section 6(d)(ii) of the Agreement or
any Cancellation Amount pursuant to Section 12.2, 12.3, 12.6 or 12.9 of the
Definitions (any such amount, a “Payment Amount”), then on the date on which any
Payment Amount is due, in lieu of any payment or delivery of such Payment
Amount, Counterparty may elect, by prior written notice to CSI, that the party
owing such amount shall deliver to the other party a number of Shares (or, in
the case of a Merger Event, Tender Offer, Nationalization or Insolvency, a
number of units, each comprising the number or amount of the securities or
property that a hypothetical holder of one Share would receive in such
Extraordinary Event (each such unit, an “Alternative Termination Delivery Unit”
and, the securities or property comprising such unit, “Alternative Termination
Property”)) with a value equal to the Payment Amount based on the market value
of the Shares (or such Alternative Termination Property) as of the Early
Termination Date or the date as of which the Cancellation Amount is determined,
as the case may be, as determined by the Calculation Agent; provided that in
determining the composition of any Alternative Termination Delivery Unit, if the
relevant Extraordinary Event involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

8



--------------------------------------------------------------------------------



 



3.2   Notwithstanding anything to the contrary in this Confirmation,
Counterparty acknowledges and agrees that, on any day, to the extent (but only
to the extent) that transactions in Shares (or any other class of voting
securities of Counterparty) would result in the ultimate parent entity of CSI
directly or indirectly beneficially owning (as such term is defined for purposes
of Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) at any time on such day in excess of 9.0 % of the outstanding
Shares or any other class of voting securities of Counterparty, (a) CSI shall
not be obligated to deliver or receive any Shares to or from Counterparty,
(b) Counterparty shall not be entitled to receive any Shares from CSI on such
day, and (c) any purported receipt or delivery of Shares shall be void and have
no effect.       If, on any day, any delivery or receipt of Shares by CSI is not
made, in whole or in part, as a result of this provision, the respective
obligations of Counterparty and CSI to make or accept such receipt or delivery
shall not be extinguished and such receipt or delivery shall be effected over
time as promptly as practicable after CSI determines, in a commercially
reasonable manner, that such receipt or delivery would not result in its
ultimate parent entity directly or indirectly beneficially owning in excess of
9.0% of the outstanding Shares or any other class of voting securities of
Counterparty.   3.3   Notwithstanding Section 9.11 of the Definitions, but
subject to the last paragraph of this Section 3.3, the parties acknowledge that
Shares delivered as part of Counterparty Share Delivery Amount or pursuant to
this Section 3 may be Unregistered Shares. For the purposes hereof,
“Unregistered Shares” means Shares that have not been registered pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”) or any state securities laws (“Blue Sky Laws”) or Shares
that cannot otherwise be freely sold, transferred, pledged or otherwise disposed
of without registration under the Securities Act or under applicable Blue Sky
Laws unless such sale, transfer, pledge or other disposition is made in a
transaction exempt from or not subject to registration thereunder.       Upon
request by CS, Counterparty agrees to promptly remove, or cause to be removed,
any legends referring to any transfer restrictions from such Unregistered Shares
upon delivery by CS to Counterparty of a seller’s representation letter in the
form customarily delivered by CS in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, each without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by CS, provided that CS has
satisfied the holding period and other requirements of Rule 144.      
Notwithstanding anything to the contrary in this Confirmation, at the election
of CS by notice to Counterparty no later than two Exchange Business Days prior
to the Scheduled Termination Date (or in the case of an Accelerated Termination
Date, no later than the time of designation thereof), any delivery of Shares by
Counterparty as part of the Counterparty Share Delivery Amount or pursuant to
this Section 3 shall comply with the terms of Annex A hereof.

9



--------------------------------------------------------------------------------



 



4.   Additional Agreements of the Parties:   4.1   For the avoidance of doubt,
the last sentence of the first paragraph of 6(e) of the Agreement shall not
apply with respect to this Transaction.   4.2   CSI agrees that in the event of
the bankruptcy of Counterparty, CSI shall not have rights or assert a claim that
is senior in priority to the rights and claims available to the shareholders of
the common stock of Counterparty; provided, however, that nothing herein shall
limit or shall be deemed to limit CSI’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to this
Transaction; and provided further that in pursuing a claim against Counterparty
in the event of a bankruptcy, insolvency or dissolution with respect to
Counterparty, CSI’s rights hereunder shall rank on a parity with the rights of a
holder of Shares enforcing similar rights under a contract involving Shares.  
4.3   The parties acknowledge that this Transaction is not secured by any
collateral that would otherwise secure the obligations of Counterparty
hereunder.   4.4   The parties agree and acknowledge that CSI is a “financial
institution,” “swap participant” and/or “financial participant” within the
meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the Bankruptcy
Code (Title 11 of the United States Code) (the “Bankruptcy Code”). The parties
hereto further agree and acknowledge (A) that this Confirmation is (i) a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code, and (B) that CSI is entitled to the protections afforded
by, among other sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555
and 560 of the Bankruptcy Code.   5.   Share Purchases:   5.1   Any purchases or
sales of Shares by CS will be conducted independently of Counterparty. The
timing of any CS purchases or sales of Shares, the number of Shares thus
purchased or sold on any day, the price paid or received per Share for any CS
purchases or sales of Shares and the manner in which any CS purchases or sales
of Shares are made, including without limitation whether such CS purchases or
sales are made on any securities exchange or privately, shall be within the sole
discretion of CS.   5.2   CS shall effect purchases of Shares in connection with
this Transaction in a manner that would, if CS were Counterparty or an
“affiliated purchaser” (as such term is defined under Rule 10b-18
(“Rule 10b-18”) under the Exchange Act) of Counterparty, be subject to the safe
harbor provided by Rule 10b-18(b), it being understood that the foregoing
restriction shall not apply to purchases of shares of Common Stock by CS for its
own account in

10



--------------------------------------------------------------------------------



 



connection with its independent hedging activities relating to its trading risks
in connection with this Transaction.

5.3   From the date hereof to the Price Adjustment Period Termination Date and
on any day during the Cash Settlement Pricing Period, Counterparty will effect
all of its purchase transactions in Shares through Credit Suisse Securities
(USA) LLC.   5.4   Upon request by CSI, Counterparty shall, at least one day
prior to the first day of the Price Adjustment Period, notify CSI of the total
number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception contained in Rule 10b-18(b)(4) by or for
Counterparty or any of its affiliated purchasers during each of the four
calendar weeks preceding the first day of the Price Adjustment Period and during
the calendar week in which the first day of the Price Adjustment Period occurs
(“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each being used as
defined in Rule 10b-18).   5.5   Neither Counterparty nor any of its affiliates
shall take any action that would cause any CS purchases of Shares in connection
with this Transaction not to meet the requirements of the safe harbor provided
by Rule 10b-18 under the Exchange Act if such purchases were made by
Counterparty.   5.6   Notwithstanding anything to the contrary herein or in the
Definitions, to the extent that an Announcement Date for a potential Merger
Transaction occurs during the Price Adjustment Period, or has occurred prior to
the Trade Date and such Merger Transaction has not yet closed as of the Trade
Date:

  (a)   Promptly after request from CSI, Counterparty shall provide CSI with
written notice specifying (i) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the Announcement Date that were not effected through CS, and (ii) the
number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) for the
three full months preceding the Announcement Date. Such written notice shall be
deemed to be a certification by Counterparty to CSI that such information is
true and correct. Counterparty understands that CSI will use this information in
calculating the trading volume for purposes of Rule 10b-18; and     (b)   CSI
may in its good faith sole discretion, if it determines the resulting reduction
in permissible volume of Rule 10b-18 purchases to be material, designate one or
more Scheduled Trading Days in the period from and including the public
announcement thereof to and including the earlier of the completion of such
transaction or the completion of the vote by target shareholders to be Disrupted
Days and extend the Price Adjustment Period by the number of Disrupted Days so
designated.

For the avoidance of doubt, “Merger Transaction” in this Section 5.6 means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv).

11



--------------------------------------------------------------------------------



 



6.   Indemnification and Contribution:   6.1   Indemnification by Counterparty:
      Counterparty agrees to indemnify and hold harmless CSI, its affiliates,
their respective directors, officers, employees, agents, advisors, brokers and
representatives and each person who controls CSI or its affiliates within the
meaning of either the Securities Act or the Exchange Act against, and
Counterparty agrees that no indemnified party shall have any liability to
Counterparty or any of its affiliates, officers, directors, or employees for,
any losses, claims, damages, liabilities (whether direct or indirect, in
contract, tort or otherwise) or expenses, joint or several, to which any
indemnified party may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions, claims, investigations or proceedings in respect thereof, whether
commenced or threatened) (i) arise out of or relate to (A) actions or failures
to act by Counterparty or (B) actions or failures to act by an indemnified party
with the consent of, upon the direction of, or with the knowledge of
Counterparty or (ii) otherwise arise out of or relate to the Transaction or any
related transactions. Counterparty will not be liable under this Section 6.1 to
the extent that any loss, claim, damage, liability or expense is found in a
final and nonappealable judgment by a court to have resulted primarily from the
gross negligence or willful misconduct of CSI. Counterparty agrees to reimburse
promptly each such indemnified party for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damages, liability, expense or action for which Counterparty may be
obligated to indemnify CSI. In no event will Counterparty be obligated to
indemnify CSI for any settlement effected without the prior written consent of
Counterparty. This indemnity agreement will be in addition to any liability
which Counterparty may otherwise have.   6.2   Contribution:       If the
indemnification provided for above is unavailable to any indemnified party in
respect of any losses, claims, damages, liabilities or expenses referred to
herein, then Counterparty, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses, in such proportion as
is appropriate to reflect not only the relative fault of Counterparty on the one
hand and of CSI on the other in connection with the statements or omissions
which resulted in such losses, claims, damages, expenses or liabilities, but
also any other relevant equitable considerations. The relative fault of
Counterparty on the one hand and CSI on the other shall be determined by
reference to, among other considerations, whether the misstatement or alleged
misstatement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by Counterparty or by CSI and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. The parties agree that it

12



--------------------------------------------------------------------------------



 



would not be just and equitable if contribution pursuant to this Section 6.2
were determined by a method of allocation that does not take account of the
equitable considerations referred to in this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

7.   Distribution Event:       Counterparty represents that it is not engaged as
of the Trade Date in a distribution, as such term is used in Regulation M under
the Exchange Act (a “Distribution”). If on any day prior to the second Scheduled
Trading Day immediately following the last day of the later of the Price
Adjustment Period or the Cash Settlement Pricing Period, as the case may be,
Counterparty or any of its affiliates or agents makes a Distribution of Shares
or any security for which the Shares are a reference security (as defined in
Regulation M) that would, in the view of CSI, preclude Counterparty from
purchasing Shares or cause any such purchases to violate any law, rule or
regulation, Counterparty shall provide to CSI at least one Scheduled Trading
Day’s notice of such Distribution and use reasonable efforts to cause such
Distribution to be completed or otherwise terminated as soon as reasonably
practicable given the circumstances of the Distribution. CSI may, in its good
faith sole discretion, designate such day a Disrupted Day and, in connection
with such designation, extend the Price Adjustment Period or the Cash Settlement
Pricing Period, as applicable, by one Valuation Day for each day that such
Distribution continues.   8.   Additional Representations and Warranties of
Counterparty:       Counterparty hereby represents and warrants to CSI that:  
(a)   It has entered into this Transaction

  (i)   in connection with a duly authorized Share repurchase program publicly
announced on February 8, 2007; and     (ii)   solely for the purposes stated in
such public disclosures.

(b)   As of the Trade Date and the date, if any, as of which Counterparty elects
that Net Share Settlement shall apply, it has complied with all applicable law,
rules and regulations in connection with disclosure of all material information
with respect to its business, operations or condition (financial or otherwise),
and has filed such disclosure as required.   (c)   As of the Trade Date and the
date, if any, as of which Counterparty elects that Net Share Settlement shall
apply, all reports and other documents filed by Counterparty with the Securities
and Exchange Commission pursuant to the Exchange Act, when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they

13



--------------------------------------------------------------------------------



 



were made, not misleading. As of each such date, Counterparty is not in
possession of any material nonpublic information regarding Counterparty or the
Shares.

(d)   Any purchases made by CS during the Price Adjustment Period or the Cash
Settlement Pricing Period will be made by CS as principal (and not as an agent
of Counterparty) and will be proprietary in nature and not for the benefit or
pursuant to the direction of Counterparty. Without limiting the generality of
the foregoing, during the Price Adjustment Period and the Cash Settlement
Pricing Period, the parties agree that they will not communicate in any way
regarding CS’s purchases. The parties further agree that during the Price
Adjustment Period and the Cash Settlement Pricing Period, Counterparty and its
agents or representatives shall not have, and shall not attempt to exert, any
influence over how, when or whether CS effects purchases of Shares. The parties
intend that this Confirmation shall constitute a binding contract satisfying the
requirements of Rule 10b-5(1)(C) under the Exchange Act. Counterparty is
entering into this Transaction in good faith and not as part of a plan or scheme
to evade compliance with the federal securities laws, including, without
limitation, Rule 10b-5 under the Exchange Act. Counterparty has not entered into
or altered any hedging transaction relating to the Shares corresponding to or
offsetting the Transaction. Counterparty represents and warrants that it has
consulted with its own advisors as to the legal aspects of its adoption and
implementation of this Confirmation under Rule 10b5-1. Counterparty acknowledges
and agrees that any modification, waiver or termination of this Confirmation
must be effected in accordance with the requirements for the amendment or
termination of a “plan” under Rule 10b5-1(c).   (e)   Counterparty is, and shall
be as of the date of any payment or delivery by Counterparty hereunder, solvent
and able to pay its debts as they come due, with assets having a fair value
greater than liabilities and with capital sufficient to carry on the businesses
in which it engages.   (f)   Counterparty is not currently prohibited by law,
contract or otherwise from purchasing Shares in a number equal to the Number of
Shares during the term of this Transaction.   9.   Additional Covenants of
Counterparty:       Counterparty shall not at any time prior to the termination
of this Transaction communicate, directly or indirectly, any material nonpublic
information concerning itself or the Shares or purchases or sales of Shares by
CS to any Relevant CSI Personnel. For purposes hereof, “Relevant CSI Personnel”
means any employee of CS, except employees that CSI has notified Counterparty in
writing are not Relevant CSI Personnel.   10.   U.S. Private Placement
Representations:       As this Transaction constitutes, or may constitute, the
sale by CSI to Counterparty of a security or securities (as defined in the
Securities Act), in addition to the representations contained in Section 3 of
the Agreement, Counterparty hereby represents to CSI, in accordance with
Section 3 of the Agreement, as follows:

14



--------------------------------------------------------------------------------



 



(a)          Counterparty is acquiring such securities for its own account as
principal, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in any such securities
acquired by Counterparty;   (b)          Counterparty represents and warrants
that it qualifies as an “eligible contract participant” as that term is defined
in the U.S. Commodity Exchange Act, as amended, and is a “qualified investor” as
that term is defined in the Exchange Act;   (c)          Counterparty represents
and warrants that it is not an “investment company” as that term is defined in
the Investment Company Act of 1940, as amended;   (d)          Counterparty
understands that the offer and sale by CSI of such securities are intended to be
exempt from registration under the Securities Act, by virtue of Section 4(2)
thereof. In furtherance thereof, Counterparty represents and warrants that
(i) it has the financial ability to bear the economic risk of its investment and
has adequate means of providing for its current needs and other contingencies,
(ii) it is experienced in investing in options and similar instruments and has
determined that such securities are a suitable investment for it, (iii) it is an
institution that qualifies as an “accredited investor” as that term is defined
in Regulation D under the Securities Act; and   (e)          Counterparty has
been given the opportunity to ask questions of, and receive answers from, CSI
concerning the terms and conditions of such securities and concerning the
financial condition and business operations of CSI and has been given the
opportunity to obtain such additional information necessary in order for
Counterparty to evaluate the merits and risks of purchase of such securities to
the extent CSI possesses such information or can acquire it without unreasonable
effort or expense.   Counterparty hereby acknowledges that it understands and
agrees that disposition of any such securities is restricted under the
Agreement, the Securities Act and state securities laws. For example, such
Securities have not been registered under the Securities Act or under the
securities laws of certain states and, therefore, cannot be resold, pledged,
assigned or otherwise disposed of unless they have been registered under the
Securities Act and under the applicable laws of such states or an exemption from
such registration is available.

11.   Transfer:       Notwithstanding anything to the contrary in the Agreement,
CSI may assign or transfer its rights or obligations under this Transaction, in
whole or in part, to any of its affiliates without the prior written consent of
Counterparty, provided that the senior unsecured debt rating (“Credit Rating”)
of such affiliate (or any guarantor of its obligations under the transferred
Transaction) is equal to or greater than the Credit Rating of CSI, as specified
by S&P or Moody’s, at the time of such assignment or transfer.   12.   Account
Details:

15



--------------------------------------------------------------------------------



 



         
           Payments to CSI:
  To be advised    
 
       
           Payments to Counterparty:
  To be advised    

13.   Governing Law; Waiver of Jury Trial:   13.1   The Agreement and this
Confirmation, and all disputes arising out of or in connection with the
Agreement and this Confirmation or the subject matter hereof, will be governed
by and construed in accordance with the laws of the State of New York without
reference to choice of law doctrine and each party hereby submits to the
non-exclusive jurisdiction of the Courts of the State of New York or the U.S.
federal courts in each case located in the Borough of Manhattan in New York
City.   13.2   CSI and Counterparty hereby irrevocably waive any and all right
to trial by jury in any legal proceeding arising out of or related to the
Agreement, this Confirmation or the Transaction contemplated hereby.   14.   Tax
Disclosure:       Notwithstanding any provision in this Confirmation, in
connection with Section 1.6011-4 of the Treasury Regulations, the parties hereby
agree that each party (and each employee, representative, or other agent of such
party) may disclose to any and all persons, without limitation of any kind, the
U.S. tax treatment and U.S. tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to such
party relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.   15.   Additional Elections:

  (a)   The Termination Currency shall be U.S. dollars.     (b)   For purposes
of Section 6(e) of the Agreement, Second Method and Loss shall apply.     (c)  
The “Cross-Default” provisions of Section 5(a)(vi) of the Agreement shall apply
to CSI and Counterparty. “Specified Entity” for purposes of Section 5(a)(vi) of
the Agreement shall mean all Significant Affiliates (as defined in
Regulation S-X under the Exchange Act). The “Threshold Amount” shall be
$50,000,000 with respect to Counterparty and shall be $200,000,000 with respect
to CSI.     (d)   The “Credit Event Upon Merger” provisions of Section 5(b)(iv)
of the ISDA Master Agreement shall apply to CSI and Counterparty.     (e)   The
“Automatic Early Termination” provision of Section 6(a) of the ISDA Master
Agreement shall not apply to CSI and will not apply to Counterparty.

16



--------------------------------------------------------------------------------



 



16.   Role of Agent:       Credit Suisse, New York branch, in its capacity as
Agent will be responsible for (A) effecting this Transaction, (B) issuing all
required confirmations and statements to CSI and Counterparty, (C) maintaining
books and records relating to this Transaction in accordance with its standard
practices and procedures and in accordance with applicable law and (D) unless
otherwise requested by Counterparty, receiving, delivering, and safeguarding
Counterparty’s funds and any securities in connection with this Transaction, in
accordance with its standard practices and procedures and in accordance with
applicable law.

  (a)   Agent is acting in connection with this Transaction solely in its
capacity as Agent for CSI and Counterparty pursuant to instructions from CSI and
Counterparty. Agent shall have no responsibility or personal liability to CSI or
Counterparty arising from any failure by CSI or Counterparty to pay or perform
any obligations hereunder, or to monitor or enforce compliance by CSI or
Counterparty with any obligation hereunder, including, without limitation, any
obligations to maintain collateral. Each of CSI and Counterparty agrees to
proceed solely against the other to collect or recover any securities or monies
owing to it in connection with or as a result of this Transaction. Agent shall
otherwise have no liability in respect of this Transaction, except for its gross
negligence or willful misconduct in performing its duties as Agent.     (b)  
Any and all notices, demands, or communications of any kind relating to this
Transaction between CSI and Counterparty shall be transmitted exclusively
through Agent at the following address:         Credit Suisse, New York branch
Eleven Madison Avenue
New York, NY 10010-3629         For payments and deliveries:
Facsimile No.: (212) 325 8175
Telephone No.: (212) 325 8678 / (212) 325 3213         For all other
communications:
Facsimile No.: (212) 325 8173
Telephone No.: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538 6886
    (c)   The date and time of the Transaction evidenced hereby will be
furnished by the Agent to CSI and Counterparty upon written request.     (d)  
The Agent will furnish to Counterparty upon written request a statement as to
the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.     (e)   CSI and
Counterparty each represents and agrees (A) that this Transaction is not
unsuitable for it in the light of such party’s financial situation, investment
objectives and needs and (B) that it is entering into this Transaction in
reliance

17



--------------------------------------------------------------------------------



 



      upon such tax, accounting, regulatory, legal and financial advice as it
deems necessary and not upon any view expressed by the other or the Agent.    
(f)   CSI is regulated by The Securities and Futures Authority and has entered
into this Transaction as principal. The time at which this Transaction was
executed will be notified to Counterparty (through the Agent) on request.

18



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning to us a copy of this Confirmation.

                  Yours sincerely,           CREDIT SUISSE INTERNATIONAL    
 
           
 
  By:   /s/ Timothy Bock

   
 
  Name:   Timothy Bock     
 
  Title:   Managing Director    
 
           
 
  By:   /s/ James J. Jaxon
 
   
 
  Name:   James J. Jaxon    
 
  Title:   Director    
 
                CREDIT SUISSE, NEW YORK BRANCH, AS         AGENT FOR CREDIT
SUISSE INTERNATIONAL    
 
           
 
  By:   Yolanda Perez-Wilson
 
   
 
  Name:   Yolanda Perez-Wilson    
 
  Title:   Assistant Vice President
Complex Product Support    
 
           
 
  By:   /s/ Melissa Garcia
 
   
 
  Name:   Melissa Garcia    
 
  Title:   Assistant Vice President
Derivatives Support and Control    

Agreed to as of the date first above written.
SILICON IMAGE, INC.
By: /s/ Hal Covert         
Name: Hal Covert
Title: CFO

19



--------------------------------------------------------------------------------



 



SCHEDULE I

Daily Reference Price Adjustment:   USD 0.045 per Share    

Schedule I

 



--------------------------------------------------------------------------------



 



ANNEX A
Share Delivery Conditions
If CSI has elected that this Annex A applies to the delivery of Shares by
Counterparty,
1. In the case of Net Share Settlement, Counterparty shall deliver to CSI on the
Settlement Date a number of Shares equal to the Counterparty Share Delivery
Amount divided by the Settlement Price. “Settlement Price” means, (i) if
Registered Offering is applicable, the closing price of the Shares on the
Exchange on the Exchange Business Day immediately preceding the Settlement Date,
or (ii) if Exempt Offering is applicable, such closing price minus a discount
for such Shares determined by the Calculation Agent in a commercially reasonable
manner.
2. CSI or any underwriter(s), will sell all, or such lesser portion as may be
required hereunder, of the Shares comprising the Shares delivered by
Counterparty pursuant to Net Share Settlement or Section 3.1 (“Offered Shares”)
and any Additional Shares delivered by Counterparty to CSI pursuant to
Paragraph 3 below, commencing on the Settlement Date or the Early Termination
Date, as applicable, and continuing until the date on which the aggregate Net
Proceeds (as such term is defined below) of such sales, as determined by CSI, is
equal to the Counterparty Share Delivery Amount or Payment Amount, as the case
may be (such date, the “Final Resale Date”). If the proceeds of any sale(s) made
by CSI or any underwriter(s), net of any fees and commissions (including,
without limitation, underwriting or placement fees) customary for similar
transactions under the circumstances at the time of the offering, together with
carrying charges and expenses incurred in connection with the offer and sale of
the Shares (including, but without limitation to, the covering of any
over-allotment or short position (syndicate or otherwise)) (the “Net Proceeds”)
exceed the Counterparty Share Delivery Amount or the Payment Amount, as the case
may be, CSI will refund, in U.S. Dollars, such excess to Counterparty on the
date that is three (3) Business Days following the Final Resale Date, and, if
any portion of the Offered Shares remains unsold, CSI shall return to Buyer on
that date such unsold Shares.
3. If the Calculation Agent determines that the Net Proceeds received from the
sale of Offered Shares or any Additional Shares (if any) pursuant to this
Paragraph 3 are less than the Counterparty Share Delivery Amount or the Payment
Amount, as the case may be, (the amount in U.S. Dollars by which the Net
Proceeds are less than the Counterparty Share Delivery Amount or the Payment
Amount, as the case may be, being the “Shortfall” and the date on which such
determination is made, the “Deficiency Determination Date”), Counterparty shall
on the Exchange Business Day next succeeding the Deficiency Determination Date
(the “Makewhole Notice Date”) deliver to CSI a notice of Counterparty’s election
that Counterparty shall either (i) pay an amount in cash equal to the Shortfall
on the day that is one (1) Business Day after the Makewhole Notice Date, or
(ii) deliver additional Shares. If Counterparty elects to deliver to CSI
additional Shares, then Counterparty shall deliver additional Shares in
compliance with the terms and conditions set forth in Paragraph 4 (the
“Additional Shares”) on the first Clearance System Business Day which is also an
Exchange Business Day following the Makewhole Notice Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall. Such Additional Shares shall be sold by CSI
in accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Additional Shares is less than the Counterparty Share
Delivery Amount or the Payment Amount, as the case

 



--------------------------------------------------------------------------------



 



may be, then Counterparty shall, at its election, either make such cash payment
or deliver to CSI further Additional Shares until such Shortfall has been
reduced to zero. If the sum of the Net Proceeds from the sale of the originally
delivered Shares and the Net Proceeds from the sale of any Additional Shares
exceeds the Counterparty Share Delivery Amount or the Payment Amount, as the
case may be, then CSI will refund, in U.S. Dollars, such excess to Counterparty
on the date that is three (3) Business Days following the relevant Final Resale
Date and, if any portion of the Offered Shares or the Additional Shares remains
unsold, CSI shall return to Counterparty on the date that is two (2) Business
Days following the Final Resale Date such unsold Shares. Notwithstanding
anything to the contrary herein, in no event shall Counterparty be required to
deliver more than thirty million Shares (as such number may be adjusted for
stock splits or similar events).
4. Counterparty shall elect whether Registered Offering or Exempt Offering shall
be the offering method by which the Shares will be sold by CSI:
     (i) If Registered Offering is elected, then Shares shall be sold by CSI
only pursuant to an effective Registration Statement. Counterparty may elect
Registered Offering only if all of the following conditions are met:
     (a) a registration statement covering public resale of such Shares by CSI
(the “Registration Statement”) shall have been filed with, and declared
effective by, the Securities and Exchange Commission under the Securities Act on
or prior to the Price Adjustment Period Termination Date (or, with respect to
Shares delivered pursuant to Section 3 of the Confirmation, the Merger Date, the
Tender Offer Date or the date of the occurrence of the Insolvency, Delisting or
the Early Termination Date (as the case might be)) (the “Registration Date”),
and no stop order shall be in effect with respect to the Registration Statement;
a printed prospectus relating to the Shares (including any prospectus supplement
thereto, the “Prospectus”) shall have been delivered to CSI, in such quantities
as CSI shall reasonably have requested, on or prior to the Registration Date;
     (b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to CSI;
     (c) as of or prior to the Registration Date, CSI and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to CSI,
in its discretion;
     (d) an opinion of counsel for Counterparty and a “cold comfort” letter
signed by the independent public accountants who have issued a report on
Counterparty’s financial statements included in such Registration Statement
shall have been delivered to CSI or its affiliates before [     ], each
addressed to CSI and any underwriter, and each in form and substance
satisfactory to CSI and any such underwriter and their respective counsel
covering substantially the same matters with respect to such Shares and the
offering, sale and issuance thereof and the financial statements of Counterparty
as

 



--------------------------------------------------------------------------------



 



are customarily covered in opinions of Counterparty’s counsel and in
accountants’ letters delivered to underwriter(s) in underwritten public
offerings of securities and, in the case of the accountants’ letter, such other
financial matters as CSI or its affiliates may have reasonably requested; and
     (e) as of the Registration Date, an agreement (the “Underwriting
Agreement”) shall have been entered into with CSI in connection with the public
resale of the Shares by CSI substantially similar to underwriting agreements
customary for underwritten offerings of equity securities, in form and substance
satisfactory to CSI, which Underwriting Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, CSI and its affiliates.
     (ii) If Exempt Offering is elected, then Shares shall be sold by CSI
pursuant to an offering that is exempt from the registration requirement of the
Securities Act (an “Exempt Offering”) and Counterparty may elect Exempt Offering
only if (a) as of or prior to the Registration Date, CSI and any potential
purchaser of any such shares from CSI (or any affiliate of CSI designated by
CSI) identified by CSI shall have been afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); (b) as of the Registration
Date, an agreement (a “Private Placement Agreement”) shall have been entered
into between Counterparty and CSI (or any affiliate of CSI designated by CSI) in
connection with the private placement of such shares by Counterparty to CSI (or
any such affiliate) and the private resale of such shares by CSI (or any such
affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to CSI, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, CSI
and its affiliates, and shall provide for the payment by Counterparty of all
commercially reasonable fees and expenses in connection with such resale,
including all commercially reasonable fees and expenses of counsel for CSI, and
shall contain representations, warranties and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales; (c) Counterparty shall either (x) represent that it is not aware of any
material non-public information regarding Counterparty or the Shares as of the
date it elects an Exempt Offering, or (y) before any purchasers decide to
purchase the Shares, enter into confidentiality agreements with such purchasers
relating to any material non-public information regarding Counterparty or the
Shares; and (d) Counterparty acknowledges that any Shares sold pursuant to an
Exempt Offering may be sold at prices that are less than the prices that might
otherwise be available if such Shares were to be sold pursuant to a registered
public offering or at prices observed in the secondary market.

 